Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Feb. 10, 2021 has been entered. Claims 10-20 remain pending in the application.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 10-15, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubo et al (US Patent No. 10, 279,631).
Regarding claim 10, Kubo discloses that, as illustrated in Figs. 1-3, a tread profile (Fig. 1, item 2) of a pneumatic vehicle tire (Fig. 1, item 1). The tread profile includes at least one circumferential rib (Fig. 1, item 6) bounded outwardly in a radial direction R by a radially outer surface and in an axial direction A by a first circumferential groove (Fig. 1, item 4 (right side)) and a second circumferential groove (Fig. 1, item 3); the radially outer surface forming a ground contact surface (as shown); the at least one circumferential rib having transversely running transverse groove (Fig. 1, items 10, 12 and 19) formed therein; 
wherein the transverse grooves extend in the axial direction A (as shown) from a beginning of extent of the corresponding transverse groove, formed at an axial distance from the first circumferential groove and the second circumferential groove, in the direction of the first circumferential groove over a first portion (Fig. 2, item 10b or Fig. 3, item 14b) of extent and over a second portion (Fig. 2, item 10a or Fig. 3, item 15) of extent, which adjoins the first portion of extent in the axial direction A, and the transverse grooves open into the (first) circumferential groove (as shown in Fig. 1);
the transverse grooves each being formed with a width b (see label BB in attached annotated Figure I based on Fig. 1 in the teachings of Kubo), which is measured in the radially outer surface and increases along its entire extent between the beginning of extent and the first circumferential groove (as shown);
the transverse grooves being formed in the course of their extent between the first portion of extent and the second portion of extent with a vertex point (see label of vertex point in annotated Figure I);
the transverse grooves each defining a direction of extent (as shown);
the direction of extent of each of the transverse grooves from the beginning of extent along their extent in the first portion of extent to the vertex point being formed with a greater directional component (as shown) in the circumferential direction U than in the axial direction A and from the vertex point over the entirety of the second portion of extent up to an opening (as shown) into the first circumferential groove being formed with a greater directional component (as shown) in the axial direction A than in the circumferential direction;
   the transverse grooves being formed in the first portion of extent with a depth T1 (see label TT1 in attached annotated Figure II based on Fig. 3 in the teachings of Kubo), which is formed as increasing continuously from the beginning of extent along the extent over the first portion of extent up to reaching a maximum value T1max (Fig. 3, item dm) at the vertex point and being formed with a constant depth T2 (see label TT2 in attached annotated Figure II based on Fig. 3 in the teachings of Kudo) where T2 >=T1max in the second portion of extent. 

    PNG
    media_image1.png
    702
    527
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 1 in the teachings of Kubo)

    PNG
    media_image2.png
    468
    776
    media_image2.png
    Greyscale

Annotated Figure II (based on Fig. 3 in the teachings of Kubo)
Regarding claim 11, Kubo discloses that, as illustrated in Figs. 1-3, in the tread profile of the pneumatic tire the transverse grooves are formed along their extent up to the first circumferential groove following after the second portion of extent with a third portion (Fig. 3, item 12) od extent; the third portion of extent extends up to the first circumferential groove; the transverse grooves are formed with a constant depth T3 (Fig. 3, item do) in the third portion of extent; and, wherein T2 > T3 (as shown). 
Regarding claims 12 and 15, Kubo discloses that, as illustrated in Figs. 1-3, in the tread profile of the pneumatic tire the transverse grooves are formed along their extent in the direction of the first circumferential groove in the third portion of extent, following after the second portion of extent, with a V-shaped widened sectional contour in the radially outer surface and with a greater increase in its width (continuously) than in the second portion of extent and the first portion of extent.
Regarding claim 13, Kubo discloses that, as illustrated in Fig. 2, in the tread profile of the pneumatic tire the transverse grooves are formed as extending ub their first portion of extent with a direction of extent that forms an angle (Fig. 2, item α2) of inclination α with the circumferential direction U wherein 0˚ =< α <=20˚ (the angle of α2 the outer portion 10a (the first portion) with respect to the tire circumferential direction is 5 to 25 degrees (overlapping) (col. 5, lines 9-11)). 
Regarding claim 14, Kubo discloses that, as illustrated in Fig. 2, in the tread profile of the pneumatic tire the transverse grooves are formed as extending in their portion of extent between the vertex point and the first circumferential groove with a direction of extent that forms an angle (Fig. 2, item (90˚-α1)) of inclination β with the axial direction A, wherein 0˚ =< β <=35˚ (the angle α1 of the inner portion 10b (the second portion) with respect to the tire circumferential direction is 35 to 60 degrees (col. 5, lines 7-9) or 30˚ =< (90- α1) = β <=45˚). 
Kubo discloses the claimed invention (30˚ =< β <=45˚) except for having 0˚ =< β <=35˚. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Kubo since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to increase the drainage performance in an axially inner side of the circumferential rib (Fig. 1, item 6) of the tire.
Regarding claim 17, Kubo discloses that, as illustrated in Figs. 1-3, in the tread profile of the pneumatic tire the transverse grooves include first transverse grooves (Fig. 1, item 10 and 12) which are formed with a constantly aligned circumferential orientation along their extent from the beginning of extent to the first circumferential groove and are formed in the circumferential rib (Fig. 1, item 6). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al (US Patent No. 10, 279,631) as applied to claim 10 above, further in view of Behr (CN104619525, English translation provided).
Regarding claims 16 and 20, Kubo discloses the tread profile of the pneumatic tire. However, Kudo does not disclose the groove base of the transverse grooves is formed with a step between the first portion of extent and the second portion of extent defining a transition. In the same field of endeavor, pneumatic tire, Behr discloses that, as illustrated in Figs. 1-5, the second groove section 6 is formed only on the surface in the tread belt 1 and in the radial direction reach a maximum depth of up to 2 mm (pg. 6, lines 206-207). The groove bottom 5a is at this depth Tp 70% of the minimum depth, preferably the tread depth Tp (pg. 5, lines 178-181). Depth Tp of circumferential grooves 2, 3 usually corresponds to the maximum setting. The depth Tp of the tread pattern used for car tires (related to claim 20) is between 6.0 mm to 8.5 mm (pg. 4, lines 127-130). In summary, the difference of the depth of the groove section 6 (the first portion; T1max) and groove section 5 (the second portion; T2) is about 2.2 mm to 3.95 mm.    
Behr discloses the claimed invention (2.2 mm =< T2-T1max <=3.95 mm) except for having 0 =< T2-T1max <=3 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Behr since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to improve drainage performance of the pneumatic passenger car tire.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kubo to incorporate the teachings of Behr to provide that the groove base of the transverse grooves is formed with a step between the first portion of extent and the second portion of extent defining a transition (0 =< T2-T1max <=3 mm).  Doing so would be possible to improve drainage performance of the pneumatic passenger car tire.
Regarding claims 18-19, Behr discloses that, as illustrated in Fig. 1, in the tread profile of the pneumatic tire the transverse grooves include second transverse grooves (as shown) which are formed with a circumferential orientation changing at the vertex point along their extent from the beginning of extent to the second circumferential groove (Fig. 1, item 3) and are formed in the circumferential rib (Fig, 1, item 1).    
Behr discloses the claimed invention except for the rearrangement of the second transverse grooves which are formed with a circumferential orientation changing at the vertex point along their extent from the beginning of extent to the first circumferential groove (Fig. 1, item 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the second transverse grooves, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the second transverse grooves for the purpose of improving drainage performance of the pneumatic car tire. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kubo to incorporate the teachings of Behr to provide the second transverse grooves which are formed with a circumferential orientation changing at the vertex point along their extent from the beginning of extent to the first circumferential groove.  Doing so would be possible to improve drainage performance of the pneumatic passenger car tire.
Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that Kubo does not teach every element of claims 10-20 especially “the first portion of extent with a depth T1, which is formed as increasing continuously from the beginning of extent”, it is not persuasive. In the office action, it is clearly said “the transverse grooves being formed in the first portion of extent with a depth T1 (see label TT1 in attached annotated Figure II based on Fig. 3 in the teachings of Kubo)”. In other words, the first portion of extent of the traverse grooves only includes the inclined part 14b of the inner shallow bottom portion 14 (as shown in attached annotated Figure II). The base part 14a of the inner shallow bottom portion 14 is not included in the first portion of extent of the traverse grooves.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742